United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-657
Issued: November 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2010 appellant filed a timely appeal from a December 14, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion by denying authorization for cervical
fusion surgery.
FACTUAL HISTORY
On August 18, 2004 appellant, then a 47-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that on August 17, 2004 she was pushing a bulk mail
container and felt a “pop” in her neck. The Office accepted the claim for cervical and trapezius
strain. Appellant received compensation for wage loss from October 3 to November 2, 2004 and
returned to a light-duty position.

In a form report dated February 15, 2006, Dr. Faisal Albanna, the attending
neurosurgeon, requested authorization for an anterior cervical discectomy fusion at C3-7. The
Office referred appellant for a second opinion examination by Dr. Donald Brancato, an
orthopedic surgeon. In a report dated March 2, 2006, Dr. Brancato provided a history of injury
and results on examination. With respect to the cervical spine, he opined that any cervical strain
from the August 17, 2004 injury had resolved and appellant did not have a residual employment
injury. As to the proposed cervical surgery, Dr. Brancato advised that any surgery would not be
related to the August 17, 2004 employment injury.
In a report dated March 3, 2006, Dr. Albanna stated the diagnosis of cervical spondylosis
was secondary to osteophyte formation. He noted that, although the osteophyte condition was
preexisting, it was asymptomatic prior to the August 17, 2004 injury and was most likely
aggravated by the employment injury.
The Office found a conflict in medical opinion between Dr. Albanna and Dr. Brancato.
Appellant was referred to Dr. James Emanuel, a Board-certified orthopedic surgeon, selected as
the impartial medical specialist. In a report dated May 1, 2006, Dr. Emanuel reviewed a history
of injury and medical treatment and results on examination. He diagnosed degenerative disc
disease C4-7. Dr. Emanuel stated, “The patient may have sustained a cervical neck strain as the
result of the August 17, 2004 injury, but I do not believe by the nature of that injury that it
altered the natural course of the underlying significant degenerative changes noted in the cervical
spine by x-rays, CAT scan, myelogram and MRI scan.” With respect to the need for surgery,
Dr. Emanuel reported that the examination was exaggerated and inconsistent. He stated that
there was abundant evidence that degenerative changes existed at the time of the August 17,
2004 injury and he could not relate the need for surgery to the employment injury.
The record establishes that appellant underwent cervical fusion surgery on
August 3, 2006. By report dated August 12, 2007, an Office medical adviser reviewed the
medical evidence and opined that the cervical surgery was not necessitated by the employment
injury.
In a decision dated August 27, 2007, the Office denied authorization for the cervical
surgery.
By letter dated September 17, 2007, appellant requested reconsideration, arguing that
Dr. Albanna’s opinion should be the weight of the medical evidence. By decisions dated
October 12, 2007 and April 18, 2008, the Office denied merit review of the claim.
Appellant again requested reconsideration and submitted an August 11, 2008 report from
Dr. Albanna, who stated that he disagreed with Dr. Emanuel. Dr. Albanna opined that the
August 17, 2004 employment incident aggravated appellant’s condition and her complaints were
not a natural progression of the underlying degenerative disease.
In a September 19, 2008 decision, the Office denied modification of its prior decisions.
By letter dated September 17, 2009, appellant requested reconsideration. In a
September 11, 2009 report, Dr. Naseem Shekhani, a physiatrist, provided results on examination
and diagnosed cervalgia. He stated, “Based on medical records and history and examination of
2

the rendered incidence of August 17, 2004 is the prevailing factor in causing the surgery for the
preexisting condition of an occupational condition that was aggravated by the duties of her job
description at that time.”
By decision dated December 14, 2009, the Office denied modification of its decisions
denying authorization for appellant’s cervical injury.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of services, appliances and supplies prescribed or recommended by a qualified physician which
the Office, under authority delegated by the Secretary, considers likely to cure, give relief,
reduce the degree or the period of disability, or aid in lessening the amount of monthly
compensation.1 In interpreting section 8103(a), the Board has recognized that the Office has
broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time.2 The
Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.3
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.4 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.5 Therefore, in order to prove that
the surgical procedure is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for the Office to authorize payment.6
It is well established that when a case is referred to a referee specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.7

1

5 U.S.C. § 8103(a).

2

Dale E. Jones, 48 ECAB 648, 649 (1997).

3

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by the Office is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
4

See Debra S. King, 44 ECAB 203, 209 (1992).

5

Id.; see also Bertha L. Arnold, 38 ECAB 282 (1986).

6

See Cathy B. Millin, 51 ECAB 331, 333 (2000).

7

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

3

ANALYSIS
In the present case, the Office found a conflict under 5 U.S.C. § 8123(a) as to whether the
recommended cervical surgery should be authorized.8 Dr. Albanna, the attending neurosurgeon,
recommended a cervical discectomy fusion surgery for treatment of the August 17, 2004
employment injury. Dr. Brancato, a second opinion physician, opined that the employment
injury had resolved and that the proposed surgery was not related to the employment injury.
To resolve the conflict, appellant was referred to Dr. Emanuel, who provided a
rationalized medical opinion on the issue. Dr. Emanuel stated there was abundant evidence that
a degenerative condition existed on August 17, 2004. He found that the employment injury was
a strain that did not alter the underlying degenerative disease process. He noted an exaggerated
and inconsistent examination. Dr. Emanuel found that the proposed surgery was not warranted
by the employment injury.
As noted, a rationalized medical opinion from a referee physician is entitled to special
weight. The Board finds Dr. Emanuel’s opinion is entitled to special weight and represents the
weight of medical evidence in this case. Dr. Albanna submitted a supplemental report that he
disagreed with Dr. Emanuel, but Dr. Albanna was on one side of the conflict and his report is not
sufficient to overcome the weight of the referee physician.9 Appellant also submitted a report
from Dr. Shekhani dated September 11, 2009. Dr. Shekhani did not provide a complete and
accurate history or a fully rationalized medical opinion relating the cervical surgery to the
August 17, 2004 employment injury. He referred to the August 17, 2004 incident, but also refers
to an aggravation by job duties and “the preexisting condition of an occupational condition”
without providing additional explanation.
The Office has discretion in authorizing surgery. Based on the weight of the medical
evidence, as represented by Dr. Emanuel, the Office did not abuse its discretion by denying
authorization for cervical surgery under 5 U.S.C. § 8103(a).
CONCLUSION
The Board finds the Office properly denied authorization for appellant’s cervical fusion
surgery.

8

5 U.S.C. § 8123(a) provides that, if there is a disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician who shall make
the examination. This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case. 20 C.F.R. § 10.321.
9

Additional reports from a physician on one side of the conflict that is properly resolved by an referee physician
are generally insufficient overcome the weight accorded the referee’s report or create a new conflict. See Harrison
Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

